Citation Nr: 1700228	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical strain (claimed as injured disc in neck, neck injury, and ruptured disc, C5).

2.  Entitlement to service connection for tension headaches, to include as secondary to cervical strain.

3.  Entitlement to service connection for a right hip disability, to include as secondary to cervical strain.

4.  Entitlement to service connection for a right hand disability, to include as secondary to cervical strain.

5.  Entitlement to service connection for right foot transmetatarsal arch instability evidenced by pes cavus with hallux valgus deformity.

6.  Entitlement to service connection for lumbar spine degenerative joint disease with small, broad based disc protrusion L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to July 1980 and February 1982 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2010, the RO denied service connection for cervical strain, tension headaches, right hip disability, right hand disability, and right foot disability.  The RO denied service connection for a lumbar spine disability in September 2011.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran relates most of the injuries claimed on appeal as related to parachute jumps in service.  His DD-Form 214 shows that his military occupational specialty in service was combat engineer/ parachutist and that he earned his parachute badge, among other awards.  Thus, multiple parachute jumps are consistent with the circumstances of the Veteran's service.  

The Veteran testified at his Board hearing that he had about 15 to 20 jumps in service, and recalled one jump in particular, which resulted in injury and loss of consciousness.  See August 2016 Board transcript hearing, pp. 3-4.  He testified that he had headaches since his head injury in service.  Id. at 10.  He further testified that he injured his back during the same parachute injury. Id. at 11.  He testified that with regards to the right foot, he did not have any problems with his foot prior to entry into service, but started experiencing pain shortly after his entrance into military service.  Id. at 14-15.  Finally, he relates his right hand disability to his cervical spine disability, primarily in the form of neurological impairment.  Id. at 16-17.

The Veteran underwent VA examinations for the disabilities on appeal in May 2010 and July 2010.  However, sufficient rationales were not provided for any of the medical opinions.  

For instance, the May 2010 VA examination for the feet notes that the Veteran's current right foot disabilities were present prior to active duty and that therefore there was no aggravation of his right foot condition during service.  The examiner also found that it was at least as likely as not that the right foot transmetatarsal arch instability was caused by or a result of active duty based on the complaints of right foot pain in June 1982.  In addition, the examiner found that it would be with resort to speculation to opine whether his right mild hallux valgus deformity was caused by service, as his service treatment records were silent for this.  The RO sought to clarify this opinion and asked for a supplemental opinion that was provided in July 2010.  The examiner in July 2010 found that the right foot condition was not caused or aggravated by or a result of his military service based on medical literature review, medical records review, and clinical experience.  The examiner also noted that the Veteran's records were silent for treatment for the feet for more than 10 years.

A sufficient rationale for why the Veteran's right foot disability was not caused or aggravated by his military service has not been provided.  The Veteran's entrance examination in November 1981 notes that the Veteran had mild pes cavus that was asymptomatic and not considered disabling.  A June 1982 treatment record notes complaints of right foot pain for three to four months.  Physical examination revealed callous formation on the ball of the right foot.  Given that the Veteran has complaints of right foot pain with callous formation in service, competent complaints of pain since service, and current disabilities of the right foot including right foot transmetatarsal arch instability and mild hallux valgus deformity, additional examination and opinion with sufficient rationale is warranted to determine whether any of the Veteran's present disabilities in the right foot were either caused or aggravated by his military service.

With respect to the cervical spine and headaches, the service treatment records show that in May 1987, the Veteran had multiple complaints including headaches and throwing up.  It was reported that the Veteran might have suffered a head injury at his previous assignment during a parachute jump and was afraid to seek medical attention on his own.  The Veteran also suffered a mild cervical strain in March 1989 after twisting off a water jug lid.  The Veteran noted on the July 2010 VA examination that he hit his head on the ground while flexing his neck during a parachute jump in 1986 or 1987 and that he had suffered from headaches and neck pain since then.  He also stated that he noticed hand numbness around the same time.  The examiner found that the Veteran's headaches and cervical spine disability was not related to service because the records were silent for these conditions for 10 years and the Veteran had been inconsistent with his complaints. The examiner did not give any weight to the Veteran's competent statements that he has suffered from headaches and neck pain since his injury in service, even if he did not seek treatment for these disabilities until many years later.  For instance, a June 12, 2002 VA annual primary care examination notes that the Veteran continued to have headaches since 1985 unchanged.  Thus, the medical opinion is not sufficient.  His right hand claim is intertwined with the cervical spine issue, since the Veteran relates his right hand complaints to his cervical spine disability.

In June 2011 the Veteran underwent a VA examination to address his lumbar spine disability.  The examiner found that the lumbar spine disability was not related to miliary service on the basis of medical literature review, medical records review, and clinical experience.  It was further mentioned that the claims file was silent for lumbar spine complaints and/ or treatment.  The examiner did not assign any weight to the Veteran's competent complaints of back pain since his military service.  For example, a September 10, 2000 VA primary care physical examination notes the Veteran stated that he fell on his low back in service and had suffered from back pain, which periodically worsened.  He stated that he had not talked about the low back pain because he did not want to bother the physician.

Finally, with respect to the right hip, the Veteran noted on examination in July 2010 that he had had right hip pain since a parachute injury in service.  He also noted that sometimes his right hip would go numb.  The examiner noted that x-ray studies in August 2009 showed a normal hip and did not further address the matter.  Additional examination is warranted to the address the impairment associated with the right hip, as the examiner in July 2010 relied on studies that are now more than 7 years old.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent private treatment records pertaining to his cervical spine, right hand, right hip, lumbar spine, headaches, and right foot disabilities.  

2.  The AOJ should secure for the record copies of complete records of all VA treatment the Veteran has received for his cervical spine, right hand, right hip, lumbar spine, headaches, and right foot disabilities from July 2010 to the present.

3.  The AOJ should then arrange for the Veteran to be scheduled for the appropriate VA examination to address his cervical spine and lumbar spine disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that current disabilities of the lumbar spine and cervical spine had their clinical onset during active service or are related to any in-service disease, event, or injury, including from multiple parachute jumps, in particular a parachute jump injury in 1986 or 1987.  

In making this assessment please consider the following:

(a)  The Veteran's military occupational specialty in service was combat engineer/ parachutist and he earned his parachute badge, among other awards.  Thus, multiple parachute jumps are consistent with the circumstances of the Veteran's service.  

(b)  In statements and testimony, the Veteran has indicated that he had about 15 to 20 jumps in service, and recalled one jump in particular, which resulted in head and neck injury and loss of consciousness, and has suffered from neck and back pain since military service.

(c)  The service treatment records show that in May 1987, the Veteran had multiple complaints including headaches and throwing up.  It was reported that the Veteran might have suffered a head injury at his previous assignment during a parachute jump and was afraid to seek medical attention on his own.  The Veteran also suffered a mild cervical strain in March 1989 after twisting off a water jug lid.  

(d)  A September 10, 2000 VA primary care physical examination notes the Veteran stated that he fell on his low back in service and had suffered from back pain, which periodically worsened.  He stated that he had not talked about the low back pain because he did not want to bother the physician.

The Veteran is competent to make assertions of back and cervical spine pain since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

4.  After completing directive (1)-(2), the AOJ should then arrange for the Veteran to be scheduled for the appropriate VA examination to address his right hip and right hand disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner should assess whether the Veteran has any current disabilities in the right hip and right hand, including any neurological impairment.

The examiner also is asked to determine the following:

(a)  Whether it is at least as likely as not (a 50 percent probability or more) that any current disabilities of the right hip and/ or right hand had their clinical onset during active service or are related to any in-service disease, event, or injury, including from multiple parachute jumps. 

(b)  Whether it is as likely as not (a 50 percent probability or more) that any current right hip and/ or right hand disabilities were caused by, or alternatively, aggravated by, the Veteran's cervical spine and/ or lumbar spine disabilities. 

The examiner is advised that "aggravation" for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The Veteran is competent to make any assertions of right hip and right hand pain, numbness, and weakness since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

5.  After completing directive (1)-(2), the AOJ should arrange for the Veteran to be scheduled for the appropriate VA examination to address his headaches.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner should assess what type of headaches the Veteran has, i.e., tension, migraine, and/ or residuals of traumatic brain injury.

The examiner also is asked to determine the following:

(a)  Whether it is at least as likely as not (a 50 percent probability or more) that current headaches had their clinical onset during active service or are related to any in-service disease, event, or injury, including from multiple parachute jumps, in particular a parachute jump head injury in 1986 or 1987. 

(b)  Whether it is as likely as not (a 50 percent probability or more) that current headaches were caused by, or alternatively, aggravated by, the Veteran's cervical spine disability.

The examiner is advised that "aggravation" for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

In making this assessment please consider the following:

(a)  The Veteran's military occupational specialty in service was combat engineer/ parachutist and that he earned his parachute badge, among other awards.  Thus, multiple parachute jumps are consistent with the circumstances of the Veteran's service.  

(b)  In statements and testimony, the Veteran has indicated that he had about 15 to 20 jumps in service, and recalled one jump in particular, which resulted in head and neck injury and loss of consciousness, and has suffered from headaches since military service.

(c)  The service treatment records show that in May 1987, the Veteran had multiple complaints including headaches and throwing up.  It was reported that the Veteran might have suffered a head injury at his previous assignment during a parachute jump and was afraid to seek medical attention on his own.    

(d)  A June 12, 2002 VA annual primary care examination notes that the Veteran continued to have headaches since 1985 unchanged.  

The Veteran is competent to make assertions of headaches since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

6.  After completing directive (1)-(2), the AOJ should then arrange for the Veteran to be scheduled for the appropriate VA examination to address his right foot.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner should assess all present disabilities in the right foot, i.e., transmetatarsal arch instability, pes cavus, hallux valgus deformity, etc.

The examiner also is asked to determine the following:

(a)  Regarding the pes cavus, which was noted on the November 1981 enlistment physical as pes cavus, mild, asymptomatic, not considered disabling, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service and his treatment for right foot callous, any resultant increase in the pes cavus in service was due to the natural progress of the disease.  

(b)  Regarding any other right foot disability, including, but not limited to, transmetatarsal arch instability and/ or hallux valgus deformity, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that any current right foot disability had its clinical onset during active service or are related to any in-service disease, event, or injury, including from multiple parachute jumps, in particular a parachute jump injury in 1986 or 1987. 

In making this assessment please consider the following:

(a)  The Veteran's military occupational specialty in service was combat engineer/ parachutist and that he earned his parachute badge, among other awards.  Thus, multiple parachute jumps are consistent with the circumstances of the Veteran's service.  

(b)  A June 1982 treatment record notes complaints of right foot pain for three to four months.  Physical examination revealed callous formation on the ball of the right foot.  

The Veteran is competent to make assertions of right foot pain since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

7.  After the development requested is completed, readjudicate the claim for service connection for the cervical spine, right hand, right hip, lumbar spine, headaches, and right foot disabilities.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




